Citation Nr: 1535189	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD) and disorder manifested by psychosis.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to June 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2014, the appeal was remanded to afford the Veteran a BVA hearing.  This hearing was held before the undersigned in December 2014; a copy of the transcript is of record.  In a February 2015 decision, the Board reopened the underlying claim for service connection for psychiatric disability and remanded it to the agency of original jurisdiction for further development. 


FINDING OF FACT

The Veteran's current psychosis is reasonably shown to have first become manifest during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, to include a disorder manifested by psychosis, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The evidence of record shows that post-service, the Veteran has been consistently diagnosed with a mental disorder characterized by psychosis.  At a July 2002 Social Security Administration (SSA) consultative psychiatric examination, he was diagnosed with bipolar disorder with psychosis; at a March 2004 VA examination, he was diagnosed with schizoaffective disorder or possible schizophrenia; at July 2005 VA and July 2009 VA examinations, he was diagnosed with schizoaffective disorder; and at a May 2015 VA examination, he was diagnosed with unspecified schizophrenia spectrum and other psychotic disorder.   VA outpatient treatment records show similar diagnoses, as do private treatment and VA records pertaining to the Veteran's approximately 7 post-service psychiatric hospitalizations.   He has also reported one pre-service hospitalization, at age 11, for suicidal ideation.   Moreover, the Veteran has been noted to have a family history of schizophrenia, with his mother and sister having the disorder.  
 
The service treatment records associated with the claims file do not include documentation of the presence of psychosis or other psychiatric disorder.  However, at his December 2014 Board hearing, the Veteran affirmatively testified that he did receive psychiatric treatment in 1992 while he was attending the Naval Post Graduate School.  Also, the limited service personnel records associated with the claims file show that the Veteran experienced an apparent acute period of distress prior to his separation from his long period of service that included his arrest in conjunction with a serious domestic dispute with his then girlfriend in December 1996.  Additionally, psychiatric reports and the Veteran's past testimony tend to indicate his fix belief that the girlfriend in December 1996 was participating in a conspiracy engineered by one or more of his superiors to effectuate his separation from the military.  

Although documentation of the mental health treatment during service reported by the Veteran is not associated with the claims file, the Board has no basis for finding the Veteran's report of such treatment not credible.  Also, as alluded to above, all of the reports of mental health treatment and evaluation the Veteran has received over the years that are of record pertain to him experiencing a mental disorder manifested by psychosis.  Thus, it is not unreasonable to suppose that the reported mental health treatment in 1992 was also related to symptoms of psychosis.  Additionally, the limited report of record of his acute stressful episode with accompanying arrest in December 1996 could certainly be consistent with some level of psychotic episode, particularly as the Veteran has voiced the belief that this event took within the context of an elaborate conspiracy.  This appears to be the first manifestation of the problem. 

Consequently, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran experienced psychosis during service.  Thus, resolving any reasonable doubt in the Veteran's favor, his current psychiatric disability with psychosis is shown to have first become manifest in service.  Accordingly, service connection for this disability is warranted.   38 C.F.R. §§  3.102, 3.303; See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Notably, the Veteran has contended that he has PTSD, rather than a psychiatric disorder manifested by psychosis.  However, both the VA and private mental health evaluations of record show diagnoses of psychoses and mood disorder and not of PTSD.  (See 38 C.F.R. § 3.304(f), requiring that a PTSD diagnosis to be established on order to grant service connection for the disorder).  While the July 2002 SSA examination did note some symptoms of PTSD, the examiner did not actually diagnose the disorder under the DSM criteria then in effect.  Id.  Thus, this medical evidence does not provide the Board with a basis for awarding service connection for this disability.  Id.  

In any event, the Veteran is advised that both PTSD and psychiatric disability manifested by psychosis are evaluated under the same disability rating criteria.  See General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.  Consequently, VA granting service connection for a psychiatric disability, to include disorder manifested by psychosis, and not specifically granting service connection for PTSD, will not affect the disability rating assigned to the Veteran or the amount of compensation he will receive.  The RO will simply assign a disability rating based on the severity of the Veteran's underlying psychiatric symptomatology, irrespective of which particular psychiatric diagnosis has been assigned by VA and private mental health professionals.     




ORDER

Service connection for a psychiatric disability, to include disorder manifested by psychosis, is granted.     


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


